Citation Nr: 1521416	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, and panic disorder with agoraphobia.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2009.  A copy of the transcript is of record.

The Board remanded this matter in April 2011 for additional development and then again in November 2012.  The November 2012 remand directed the RO to obtain clarifying medical opinions regarding the nature and etiology of the Veteran's psychological conditions and his bilateral hearing loss.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD due to in service stressors involving fear of hostile military or terrorist activity as determined by a VA psychiatric psychiatrist.


	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f)(3) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.


II.  Merits of the Claim

The Veteran contends that service connection is warranted for a psychiatric disorder, to include PTSD, depression, bipolar disorder, and panic disorder with agoraphobia as a result of stressors experienced while in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2014).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In August 2013, the Veteran submitted an affidavit in which he stated he was stationed in Japan at Kadena Air Base, guarding aircraft, working as flight-line security for the planes.  He was responsible for flying on radar-jamming planes ahead of the bomber planes.  Then once the bomber plane had landed he was responsible for setting up a perimeter and guarding the plane.  He went on these flights almost every day for three to four months.  The Veteran described his last flight as the most stressful.  They had to land in Tan Son Nhut because of mechanical problems.  This was right before the Tet Offensive, and when the fighting started, he was under incoming fire and mortars, engaging in combat with the enemy.  The night was very stressful.  Afterwards, he was transferred to Korea where he was stationed near the DMZ and stood guard, where he constantly feared incoming fire from the enemy.

A VA psychiatrist, Dr. C.E.P., M.D., provided a statement dated December 2013, in which she recounted the Veteran's stressors and opined:

The Veteran's PTSD is related to his fear of North Vietnamese regular army soldiers, Viet Cong and North Korean soldiers.  His plane was subjected to damage, while flying, by enemy soldiers.  He was subjected to threat of death while he guarded his plane at Tan Son Nhut during the Tet Offensive.  He was quite fearful while patrolling the DMZ in Korea, although no fighting occurred related to this.

The Board finds the December 2013 statement by Dr. C.E.P., provides a statement by a VA psychiatrist that the Veteran's PTSD is related to a fear of hostile military activity, and under 38 C.F.R. § 3.304(f)(3), this establishes his stressor absent clear and convincing evidence to the contrary. However, no such evidence is present. The record reflects that the Veteran did serve at Kadena Air Base in Japan as an air policeman, and that part of his unit was sent to Korea for a period of time. As such, service connection for PTSD is granted pursuant to section 3.304(f)(3).


ORDER

Entitlement to service connection for PTSD is granted.   


	(CONTINUED ON NEXT PAGE)


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

As previously stated, the Board remanded this matter in November 2012 and directed the RO to obtain clarifying opinions regarding both the Veteran's service connection claims.

Specifically, pertaining to the Veteran's service connection claim for bilateral hearing loss, the November 2012 Board remand directed the RO to obtain a clarifying opinion from either the October 2011 examiner or another suitably qualified VA examiner to determine the nature and etiology of any bilateral hearing loss that may be present.  While the record reflects the Veteran failed to appear at the January 2013 scheduled audiological examination, that did not preclude the examiner from addressing the November 2012 remand directives based on a review of the Veteran's claims file.  Because there is no clarifying opinion to the October 2011 audiological examination, the Board finds that the opinion is inadequate and not in compliance with the November 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998). See also Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's hearing loss and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  The RO should make arrangements for the Veteran to be afforded an examination for his hearing loss.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current hearing loss is the result of military service, taking into account the Veteran's assertions of noise exposure in service.

3.  If the Veteran fails to report for the examination, the RO should submit the claims file to a qualified examiner to render the requested opinions without an examination. If the examiner is unable to do so without resort to speculation or without an examination of the Veteran, the examiner should provide an explanation and rationale to support this conclusion.

4.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed accurately and in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


